DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 12, 2022 has been entered. The claims pending in this application are claims 1-9 and 16-20 wherein claims 2, 7, 9, and 17-20  has been withdrawn due to the restriction requirement mailed on November 23, 2021. Claims 1, 3-6, 8, and 16 will be examined. 

Drawings
New Figure 1G submitted on August 12, 2022 has been accepted by the office. 

Sequence Listing
The sequence listing filed on August 12, 2022 has errors and has not been accepted by the office (see detailed, see Sequence Listing Report dated on August 15 in the Patent Application Information Retrieval (PAIR) system. 

Claim Objections
Claim 1 is objected to because of the following informality: “its adjacent loop” in line 5 should be “its adjacent loop of the loops”. 
Claim 5 is objected to because of the following informality: “each of the loops is separated from its adjacent loop” should be “each of the loops is separated from its adjacent loop of the loops”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haim et al., (US 2010/0086917 A1, published on April 8, 2010) in view of Tomigahara et al., (US 2011/0189674 A1, published on April 4, 2011). 
Regarding claims 1 and 4, Haim et al., teach a nucleic acid comprising twelve to twenty four loops of 5’-ANC/UA-3’ (ie., 12 loop of 5’ATCA-3’), wherein the 5’ end of each loops is connected to a sequence of eight nucleotides, seven of which are complementary to a sequence of seven nucleotides connected to the 3’ end of the same loop, such that a stem and a loop structure is formed for each of the loops, and wherein a stem of each of the loops is separated from a stem of its adjacent loop of the loops by a nucleotide sequence as recited in claim 1, wherein the nucleic acid comprises twelve loops of 5’-ANC/UA-3’ (ie., 5’ATCA-3’) as recited in claim 4 (see paragraphs [0061], [0066], [0067], and [0125], and SEQ ID NO: 101). 
Haim et al., do not disclose that a stem of each of the loops is separated from a stem of each adjacent loop of the loops by a nucleotide sequence of 40-55 nucleotides as recited in claim 1 wherein each of the loops is separated from each adjacent loop of the loops by a nucleotide sequence of 50 nucleotides as recited in claim 5. However, Haim et al., teach that a stem of each loop of 12 loops in a nucleic acid is separated from a stem of each adjacent loop of the loops by a nucleotide sequence of 20 or 51 nucleotides (see SEQ ID NO: 101). 
Tomigahara et al., teach a synthesized oligonucleotide comprising 12 binding sites for a methylcytosine antibody (see paragraph [0306]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to synthesize the nucleic acids recited in claims 1 and 5 wherein a stem of each of the loops of the nucleic acid is separated from a stem of each adjacent loop of the loops by a nucleotide sequence of 50 nucleotides in view of prior arts of Haim et al., and Tomigahara et al.  One having ordinary skill in the art has been motivated to do so because Tomigahara et al., have successfully synthesized an oligonucleotide comprising 12 binding sites for a methylcytosine antibody (see paragraph [0306]) while Haim et al., teach that a stem of each loop of 12 loops in a nucleic acid is separated from a stem of each adjacent loop of the loops by a nucleotide sequence of 18 or 49 nucleotides (see SEQ ID NO: 101), and optimization of a distance between each loop of the loops and its adjacent loop of the loops in the nucleic acid taught by Haim et al., during the process for synthesizing the nucleic acids recited in claims 1 and 5, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to synthesize the nucleic acids recited in claims 1 and 5 by optimizing a distance between each of the loops and its adjacent loop of the loops in the nucleic acid taught by Haim et al., in view of prior arts of Haim et al., and Tomigahara et al.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haim et al., in view of Tomigahara et al., as applied to claims 1, 4, and 5 above, and further in view of Singer et al., (US Patent No. 6,203,986, published on March 20, 2001) or Wu et al., (Biophysical Journal, 102, 2936-2944, 2012) and 1988 Stratagene catalog (see page 39). 
The teachings of  Haim et al., and Tomigahara et al., have been summarized previously, supra. 
Haim et al., and Tomigahara et al., do not disclose a kit comprising the nucleic acid of Claim 1 and instructions for use in visualizing an RNA of interest in a cell as recited in claim 16.  However, Haim et al., and Tomigahara et al., teach the nucleic acid of claim 1 (see above rejection)
Singer et al., or Wu et al., teach instructions for use in visualizing an RNA of interest in a cell as recited in claim 16 (for Singer et al., see column 1 and claim 1 or for Wu et al., see pages 2936-2939). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have combined the nucleic acid of claim 1 taught by Haim et al., and Tomigahara et al., and the instructions for use in visualizing an RNA of interest in a cell taught by Singer et al., or Wu et al., into a kit as recited in claim 16 in view of the prior arts of Haim et al., Tomigahara et al., or Wu et al., and 1988 Stratagene. One having ordinary skill in the art would have been motivated to do so because the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to combine the nucleic acid of claim 1 taught by Haim et al., and Tomigahara et al., and the instructions for use in visualizing an RNA of interest in a cell taught by Singer et al., or Wu et al., into a kit  in order to take advantages as discussed by 1988 Stratagene catalog. 
Response to Arguments
In page 8, second paragraph bridging to page 11, second paragraph of applicant’s remarks, applicant argues that: (1) [A]pplicant respectfully submits that independent claim 1, from which the remaining rejected claims depend, recites a nucleic acid comprising twelve to twenty four loops of 5’-ANC/UA-3’, wherein the 5’ end of each of the loops is connected to a sequence of eight nucleotides, seven of which are complementary to a sequence of seven nucleotides connected to the 3’ end of the same loop, such that a stem and a loop structure is formed for each of the loops, and wherein a stem of EACH of the loops is separated from a stem of its adjacent loop by a nucleotide sequence of 40-55 nucleotides. By contrast, Haim teaches in SEQ ID NO: 101”, “a nucleic acid having 12 loops wherein each loop is separated by iterations of 18 AND 49 nucleotides (see below), and does not teach or suggest a nucleic acid wherein the loops are separated by 40-55 nucleotides as instantly claimed”, and “[T]omigahara does not cure this deficiency. While Tomigahara mentions a methylated oligonucleotide to which the mtheylcytosine antibody is able to bind at 12 sites, Tomigahara does not teach or suggest a nucleic acid having loops that are separated by 40-55 nucleotides as instantly claimed. Thus, Haim and Tomigahara, either alone or in combination, do not teach or suggest the nucleic acid according to pending claims, and do not render the pending claims obvious”; (2) 
“[A]pplicant respectfully submits that a person of ordinary skill in the art would not have been motivated to modify Haim and/or Tomigahara to arrive at the claimed nucleic acid. See In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988) (‘[t]here must be a reason or suggestion in the art for selecting the procedure used, other than the knowledge learned from the applicant’s disclosure’). As demonstrated above, Haim teaches a nucleic acid having loops that are separated by iterations of 18 and 49 nucleotides. Nowhere does Haim teach or suggest a nucleic acid having loops that are separated by a nucleotide sequence of 40-55 nucleotides, nor would one of ordinary skill in the art immediately envision the claimed nucleic acid from the teachings of Haim and/or Tomigahara. Accordingly, a skilled person having read Haim and/or Tomigahara would not have been motivated to design a nucleic acid having loops that are not separated by iterations of 18 and 49 nucleotides. Thus, Haim and Tomigahara, either alone or in combination, do not provide a motivation for a person of ordinary skill in the art to arrive at the claimed nucleic acid having loops that are separated by 40-55 nucleotides”; and (3) “[A]pplicant respectfully submits that the present invention provides results that are unexpected in view of Haim and/or Tomigahara. Specifically, the unexpected results of the present disclosure eliminates the uncertainties associated with detecting mRNA stability using the previous MBS-MCP system. The specification as filed indicates that a previous MBS-MCP system often gives rise to false signals – ‘the available MBS-MCP system to study mRNA decay of tagged mRNAs...revealed that mRNA degradation is impaired by MCP binding to MBS...Consequently, a significant fraction of the signal observed using the MBS-MCP system is due to 3’ decay fragments containing MS2 loops... the uncertainty as to whether the MBS signal represents full-length mRNA raises the concern that the available MBS-MCP system can yield spurious results.’4 By contrast, the MBS-MCP system of the present disclosure, which utilizes the claimed nucleic acid, eliminates the impaired mRNA degradation arising from MCP binding to MBS. The instantly claimed nucleic acid, which comprises ‘the increased distance between MS2 loops...made the new MBS-MCP system an accurate reporter to image mRNAs from transcription to degradation.’5 Notably, the claimed nucleic acid allowed accurate measurements of the mRNA level in response to stress6 or change in carbon source,7 as well as the level of a cell-cycle regulated mRNA,8 all of which were not possible to measure accurately with the previous MBS-MCP system. Such improvements were unexpected in view of Haim and/or Tomigahara, because Haim and/or Tomigahara insisted on a nucleic acid having loops that are separated by iterations of 18 and 49 nucleotides. Thus, the claimed nucleic acids are not obvious over Haim in view of Tomigahara” wherein numbers 4-7in footnotes mean paragraphs [0005], [0065], and [0078] to [0082] of the specification of this instant case.  
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “[H]aim and Tomigahara, either alone or in combination, do not teach or suggest the nucleic acid according to pending claims, and do not render the pending claims obvious” and “a person of ordinary skill in the art would not have been motivated to modify Haim and/or Tomigahara to arrive at the claimed nucleic acid”, since Tomigahara et al., have successfully synthesized an oligonucleotide comprising 12 binding sites for a methylcytosine antibody (see paragraph [0306]) while Haim et al., teach that a stem of each loop of 12 loops in a nucleic acid is separated from a stem of each adjacent loop of the loops by a nucleotide sequence of 18 or 49 nucleotides (see SEQ ID NO: 101), and optimization of a distance between each loop of the loops and its adjacent loop of the loops in the nucleic acid taught by Haim et al., during the process for synthesizing the nucleic acids recited in claims 1 and 5, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Second, one having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to synthesize the nucleic acids recited in claims 1 and 5 by optimizing a distance between each of the loops and its adjacent loop of the loops in the nucleic acid taught by Haim et al., in view of prior arts of Haim et al., and Tomigahara et al.. Furthermore, applicant has no evidence to show why the nucleic acids recited in claims 1 and 5 cannot be synthesized by one having ordinary skill in the art at the time the invention was made in view of prior arts of Haim et al., and Tomigahara et al..
Third, although it is known in the art that 3’ untranslated regions (3’ UTRs) of messenger RNAs (mRNAs) are best known to regulate mRNA-based processes, such as mRNA localization, mRNA stability, and translation (see abstract of Mayr, Cold Spring Harb. Perspect. Biol, 11, a034728, 2019 and pages 121 and 122 from Cleveland et al., The New Biologist, 1, 121-126, 1989), since SEQ ID NO:101 taught by Haim et al., is a DNA sequence and is not located on 3’ of a mRNA as argued by applicant, applicant arguments “the present invention provides results that are unexpected in view of Haim and/or Tomigahara. Specifically, the unexpected results of the present disclosure eliminates the uncertainties associated with detecting mRNA stability using the previous MBS-MCP system” and “[S]uch improvements were unexpected in view of Haim and/or Tomigahara, because Haim and/or Tomigahara insisted on a nucleic acid having loops that are separated by iterations of 18 and 49 nucleotides” is not persuasive and is unrelated to the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	No claim is allowed. 
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 26, 2022